UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION
UNITED STATES OF AMERICA
VS. CRIMINAL NO. 3:16-cr-00051-HTW-FKB
TERESA K. MALONE DEFENDANT
MOTION FOR LEAVE TO FILE MOTION UNDER SEAL

COMES NOW, the Defendant, Teresa Malone, by and through counsel, and files this her
Motion for Leave to Motion Under Seal and in support thereof, would show the following:

1. Defendant, Teresa Malone, requests leave to file her Motion for Relief Under
Compassionate Release, which contains personal information regarding her medical conditions.

WHEREFORE, PREMISES CONSIDERED, the Defendant, Teresa Malone, respectfully
requests that this Court enter an order allowing the Defendant to file her Motion for Relief Under
Compassionate Release under seal that contains personal information regarding her medical
condition.

This the 17" day of October, 2019.

Respectfully submitted,

TERESA K. MALONE

By: /s/ Cynthia A. Stewart
CYNTHIA A. STEWART

Of Counsel:

Cynthia A. Stewart, Attorney, P.A.
118 Homestead, Suite C

Madison, Mississippi 39110
Telephone: (601) 856-0515
Facsimile: (601) 856-0514
CERTIFICATE OF SERVICE
I, the undersigned attorney for the Defendant herein, do hereby certify that the above and
foregoing is being filed with the Clerk of this Court by electronic filing and will be served via e-
mail by the Clerk of this Court to all parties of record.
DATED this the 17 day of October, 2019.

/s/ Cynthia A. Stewart
Cynthia A. Stewart
